       3:21-cv-02708-MGL          Date Filed 08/23/21       Entry Number 1-1        Page 1 of 12




                                                                                                      ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
STATE OF SOUTH CAROLINA               )          IN THE COURT OF COMMON PLEAS
                                      )          CASE NO.:
COUNTY OF RICHLAND                    )
                                      )
Shakantala Jones,                     )
                                      )
             Plaintiff,               )                     SUMMONS
                                      )
       vs.                            )
                                      )
Stanley Eugene Smith and MDS Haulers, )
LLC,                                  )
                                      )
             Defendants.              )
________________________________      )

       TO THE ABOVE-NAMED DEFENDANTS:

       YOU ARE HEREBY SUMMONED AND REQUIRED to answer the Complaint in
this action, a copy of which is hereby served upon you, and to serve a copy of your Answer upon
the subscriber at 1418 Park Street, Columbia, South Carolina, within thirty (30) days, thirty-five
(35) days if service is by certified mail, exclusive of the day of said service, and if you fail to
answer, appear or defend this action within the time aforesaid, judgment by default will be
rendered against you for the relief demanded in the Complaint.
                                             STANLEY LAW GROUP


                                             /s/Mark B. Stanley
                                             Mark B. Stanley
                                             S.C. Bar No.: 101587
                                             H. Ronald Stanley
                                             Breon C.M. Walker
                                             Attorneys for Plaintiff
                                             1418 Park Street
                                             Post Office Box 7722
                                             Columbia, South Carolina 29202
                                             Telephone: (803) 799-4700
                                             Fax: (803) 799-3036
                                             Email: mbstanley@stanleylawsc.com
                                             Email: bwalker@stanleylawsc.com
Columbia, South Carolina

Dated: July 20, 2021

                                                1

                                              EXHIBIT A
    3:21-cv-02708-MGL         Date Filed 08/23/21       Entry Number 1-1            Page 2 of 12




                                                                                                       ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
STATE OF SOUTH CAROLINA               )           IN THE COURT OF COMMON PLEAS
                                      )           CASE NO.:
COUNTY OF RICHLAND                    )
                                      )
Shakantala Jones,                     )                   COMPLAINT
                                      )              JURY TRIAL DEMANDED
             Plaintiff,               )
                                      )
       vs.                            )
                                      )
Stanley Eugene Smith and MDS Haulers, )
LLC,                                  )
                                      )
             Defendants.              )
________________________________      )

      The plaintiff, above named, complaining of the defendants, herein, would respectfully
      show:
                              JURISDICTION AND PARTIES
      1.      That the plaintiff is a resident and citizen of the State of Texas.
      2.      That the defendant, MDS Haulers, LLC, is a limited liability company organized
              and existing under the laws of one of the states of the United States of America.
      3.      That the defendant, Stanley Eugene Smith, is a resident and citizen of the State of
              Georgia.
      4.      That at all times hereinafter mentioned, Interstate 20 is a paved public road
              running generally in an east/west direction and is located in the County of
              Richland, State of South Carolina.
      5.      That this court has jurisdiction over the parties and the subject matter herein as the
              motor vehicle crash at issue occurred in Richland County, State of South
              Carolina.
                             COUNT I
         MOTOR VEHICLE NEGLIGENCE AND VICARIOUS LIABILITY
     OF DEFENDANTS, MDS HAULERS, LLC AND STANLEY EUGENE SMITH

      6.      That plaintiff re-alleges and incorporates by reference paragraphs 1-5 as if fully
              and completely set forth herein.
      7.      That at all times hereinafter mentioned, the defendant, Stanley Eugene Smith, was
              the operator of a 2013 commercial motor vehicle with Vehicle Identification

                                                 2
3:21-cv-02708-MGL     Date Filed 08/23/21       Entry Number 1-1       Page 3 of 12




                                                                                              ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
       Number 3HSDJSJR0DN201070, License Tag Number C681CF, State of Georgia,
       bearing a motor carrier placard of MDS Haulers, LLC, who was then and there
       driving and operating said commercial motor vehicle as the servant and/or agent
       of the defendant, MDS Haulers, LLC, and in the actual or apparent course and
       scope of his employment with said defendant, and by reason thereof, defendant,
       MDS Haulers, LLC, is vicariously liable for the negligent acts of its said servant
       hereinafter complained of and for the injuries and damages sustained by plaintiff.
 8.    That on or about October 4, 2020, plaintiff was the driver of a motor vehicle that
       was traveling eastbound on Interstate 20, in the right lane of travel, in Richland
       County, South Carolina.
 9.    That the defendant driver, Stanley Eugene Smith, was the driver of a commercial
       motor vehicle that was also traveling eastbound on Interstate 20, in the middle
       lane of travel, in Richland County, South Carolina.
 10.   That as plaintiff continued traveling eastbound on Interstate 20, the defendant
       driver, Stanley Eugene Smith, suddenly attempted to merge his commercial motor
       vehicle from the middle lane of travel to the right lane of travel and suddenly
       struck plaintiffs vehicle with great force and violence.
 11.   That as a direct and proximate result of the aforesaid collision, plaintiff suffered
       great physical harm and injury, including past, present and future pain and
       suffering, medical expenses, mental anguish and impairment.
 12.   That the defendant, Stanley Eugene Smith, by and through his acts or omissions,
       was negligent, grossly negligent, careless, reckless, willful and wanton in one or
       more of the following particulars for which the defendant, MDS Haulers, LLC,
       and the defendant, Stanley Eugene Smith, are jointly and severally liable, to wit:
       a.     In failing to obey traffic laws pursuant to S.C. Code Ann. §56-05-1900;
       b.     In failing to keep his commercial motor vehicle under proper control;
       c.     In making an improper lane change;
       d.     In failing to keep a proper lookout;
       e.     In operating and driving a commercial motor vehicle too fast for
              conditions;



                                        3
    3:21-cv-02708-MGL           Date Filed 08/23/21       Entry Number 1-1         Page 4 of 12




                                                                                                           ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
                f.      In operating and driving a commercial motor vehicle in a careless and
                        reckless manner;
                g.      In failing to apply the brakes of his commercial motor vehicle, if any he
                        had;
                h.      In any other acts that represent a breach of the statutory laws of the State
                        of South Carolina; and
                i.      In failing to use the degree of care and caution that a reasonable and
                        prudent person would have used under the circumstances then and there
                        prevailing.
                All or one of which was the direct and proximate cause of the injuries and
                damages sustained by plaintiff, said acts being in violation of the statute laws of
                the State of South Carolina.
          13.   That due to the reckless, willful and wanton conduct of defendant, Stanley Eugene
                Smith, as well as his violations of statutory law, plaintiff is specifically entitled to
                punitive damages.
          14.   That plaintiff is informed and believes that she is entitled to judgment against the
                defendants, jointly and severally, for actual and punitive damages in an amount to
                be determined by the trier of fact.
          WHEREFORE, plaintiff prays for judgment against the defendants, jointly and
severally, for actual and punitive damages in an amount to be determined by the trier of fact, for
the cost of this action and for such other and further relief as this court may deem just and
proper.
                             COUNT II
     MDS HAULERS, LLC NEGLIGENT HIRING OF STANLEY EUGENE SMITH

          15.   That the plaintiff, re-alleges and incorporates by reference paragraphs 1-5 as if
                fully and completely set forth herein.
          16.   That at all times material to this action, the defendant driver, Stanley Eugene
                Smith, was under dispatch for and under the direction, supervision and control of
                the defendant, MDS Haulers, LLC, and was otherwise an agent of MDS Haulers,
                LLC.



                                                   4
3:21-cv-02708-MGL      Date Filed 08/23/21       Entry Number 1-1        Page 5 of 12




                                                                                             ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
 17.   That the defendant, MDS Haulers, LLC, had a duty of care to hire a qualified,
       competent and suitable driver to operate a commercial motor vehicle in
       furtherance of company business.
 18.   That by hiring, employing, staffing, encouraging and/or allowing the defendant
       driver, Stanley Eugene Smith, to operate a commercial motor vehicle in
       furtherance of company business, the defendant, MDS Haulers, LLC, entered into
       an express and/or implied duty to protect the public, including the plaintiff, from
       unreasonable harm and injury.
 19.   That the defendant driver, Stanley Eugene Smith, did not possess the requisite
       knowledge, skill and ability that a competent and suitable driver would have had
       in order to engage in the operation of a commercial motor vehicle.
 20.   That the defendant, MDS Haulers, LLC, knew or should have known that the
       defendant driver, Stanley Eugene Smith, was incompetent, unfit, and unsuitable as
       he did not possess the requisite knowledge, skill and ability to operate a
       commercial motor vehicle in furtherance of company business.
 21.   That the defendant, MDS Haulers, LLC, breached its duty of care to hire a
       competent and suitable driver and, instead, hired Stanley Eugene Smith, who was
       not qualified, was incompetent and was unsuitable to operate a commercial motor
       vehicle in furtherance of company business.
 22.   That as a direct and proximate result of the corporate defendant's negligence in
       hiring the defendant driver, Stanley Eugene Smith, a motor vehicle crash occurred
       involving the plaintiff, which caused certain personal injuries to the plaintiff.
 23.   That as a direct and proximate result of the aforesaid collision, the plaintiff
       suffered great physical harm and injury, including past, present and future pain
       and suffering, medical expenses, mental anguish and impairment from being
       knocked about within her motor vehicle.
 24.   That the defendant, MDS Haulers, LLC, was negligent, grossly negligent, willful
       and wanton in one or more of the following particulars to wit:
       a.     In negligently failing to properly take affirmative action to appropriately
              investigate the drivers that it employed to operate a commercial motor
              vehicle, including Stanley Eugene Smith, thereby creating a hazardous

                                         5
     3:21-cv-02708-MGL         Date Filed 08/23/21        Entry Number 1-1        Page 6 of 12




                                                                                                         ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
                       condition to members of the public on public roadways, thus creating an
                       unreasonably dangerous condition for the plaintiff;
               b.      In negligently failing to investigate the fitness and suitability of drivers of
                       commercial motor vehicles including, Stanley Eugene Smith, in the
                       operation of a commercial motor vehicle in furtherance of company
                       business, thereby creating a hazardous condition to members of the public
                       on public roadways, thus creating an unreasonably dangerous condition
                       for the plaintiff; and
               c.      In failing to use the degree of care and caution that a reasonable and
                       prudent company would have used under the circumstances then and there
                       prevailing.
               All or one of which was the direct and proximate cause of the injuries and
               damages sustained by the plaintiffs.
       25.     That the plaintiff is informed and believes that she is entitled to judgment against
               the defendant, MDS Haulers, LLC, for actual and punitive damages in an amount
               to be determined by the trier of fact.
       WHEREFORE, the plaintiff prays for judgment against the defendant, MDS Haulers,
LLC, for actual and punitive damages in an amount to be determined by the trier of fact, for the
cost of this action and for such other and further relief as this court may deem just and proper.
                            COUNT III
  MDS HAULERS, LLC NEGLIGENT RETENTION OF STANLEY EUGENE SMITH.

       26.     That the plaintiff re-alleges and incorporates by reference paragraphs 1-5 as if
               fully and completely set forth herein.
       27.     That at all times material to this action, the defendant driver, Stanley Eugene
               Smith, was under dispatch for and under the direction, supervision and control of
               the defendant, MDS Haulers, LLC, and was otherwise an agent of MDS Haulers,
               LLC.
       28.     That the defendant, MDS Haulers, LLC, had a duty of care to become aware of
               the unfitness and incompetence of its employees, including Stanley Eugene
               Smith, in the safe operation of a commercial motor vehicle used in furtherance of
               company business.

                                                  6
3:21-cv-02708-MGL      Date Filed 08/23/21           Entry Number 1-1    Page 7 of 12




                                                                                          ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
 29.   That by retaining the defendant driver, Stanley Eugene Smith, as an employee of
       the company, and by continuing to encourage and/or allow the defendant driver,
       Stanley Eugene Smith, to operate a commercial motor vehicle in furtherance of
       company business, the defendant, MDS Haulers, LLC, entered into an express
       and/or implied duty to protect the public, including the plaintiff, from
       unreasonable harm and injury.
 30.   That the defendant, MDS Haulers, LLC, breached its duty of care by failing to
       become aware of the unfitness, incompetence and/or unsuitability of the
       defendant driver, Stanley Eugene Smith, during the course and scope of his
       employment and in the safe operation of a commercial motor vehicle in
       furtherance of company business.
 31.   That upon learning of the defendant driver's unfitness, incompetence and/or
       unsuitability to safely operate a commercial motor vehicle in furtherance of
       company business, the defendant, MDS Haulers, LLC, breached its duty of care
       by retaining the defendant driver, Stanley Eugene Smith, and continuing to allow
       him to operate a commercial motor vehicle in furtherance of company business.
 32.   That as a direct and proximate result of the negligence of MDS Haulers, LLC in
       retaining Stanley Eugene Smith as an employee of the company and continuing to
       allow and encourage him to operate a commercial motor vehicle, a motor vehicle
       crash occurred involving the plaintiff and Stanley Eugene Smith which caused
       certain personal injuries to the plaintiff.
 33.   That as a direct and proximate result of the aforesaid collision, the plaintiff
       suffered great physical harm and injury, including past, present and future pain
       and suffering, medical expenses, mental anguish and impairment from being
       knocked about within her motor vehicle.
 34.   That the defendant, MDS Haulers, LLC, was negligent, grossly negligent, willful
       and wanton in one or more of the following particulars to wit:
       a.      In negligently failing to properly take affirmative action, such as
               investigation, discharge or reassignment upon becoming aware of its
               company driver's unfitness, incompetence and/or unsuitability in the
               operation of a commercial motor vehicle in furtherance of company

                                          7
     3:21-cv-02708-MGL             Date Filed 08/23/21    Entry Number 1-1       Page 8 of 12




                                                                                                      ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
                       business during the course and scope of his employment, including
                       Stanley Eugene Smith, thereby creating a hazardous condition to members
                       of the public on public roadways, thus creating an unreasonably dangerous
                       condition for the plaintiff; and
               b.      In failing to use the degree of care and caution that a reasonable and
                       prudent company would have used under the circumstances then and there
                       prevailing.
               All or one of which was the direct and proximate cause of the injuries sustained
               by the plaintiff.
       35.     That the plaintiff is informed and believes that she is entitled to judgment against
               the defendant, MDS Haulers, LLC, for actual and punitive damages in an amount
               to be determined by the trier of fact.
       WHEREFORE, the plaintiff prays for judgment against the defendant, MDS Haulers,
LLC, for actual and punitive damages in an amount to be determined by the trier of fact, for the
cost of this action and for such other and further relief as this court may deem just and proper.
                            COUNT IV
MDS HAULERS, LLC NEGLIGENT ENTRUSTMENT OF A COMMECIAL VEHICLE
                    TO STANLEY EUGENE SMITH

       36.     That the plaintiff re-alleges and incorporates by reference paragraphs 1-5 as if
               fully and completely set forth herein.
       37.     That at all times material to this action, the defendant driver, Stanley Eugene
               Smith, was under dispatch for and under the direction, supervision and control of
               the defendant, MDS Haulers, LLC, and was otherwise an agent of MDS Haulers,
               LLC.
       38.     That the defendant, MDS Haulers, LLC, had a duty of care to protect members of
               the public from unreasonable harm and injury by entrusting a commercial motor
               vehicle to its employees who possessed the requisite competency, knowledge,
               skill and ability to safely operate a commercial motor vehicle.
       39.     That the defendant, MDS Haulers, LLC, breached its duty of care by entrusting a
               commercial motor vehicle to its employees, including the defendant driver,
               Stanley Eugene Smith, as the defendant, MDS Haulers, LLC, knew or should


                                                  8
     3:21-cv-02708-MGL             Date Filed 08/23/21   Entry Number 1-1        Page 9 of 12




                                                                                                      ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
               have known of Stanley Eugene Smith 's incompetence, unfitness and unsuitability
               to safely operating a commercial motor vehicle in furtherance of company
               business.
       40.     That as a direct and proximate result of negligently entrusting a commercial motor
               vehicle to the defendant driver, Stanley Eugene Smith, a motor vehicle wreck
               occurred involving the plaintiff and Stanley Eugene Smith which caused certain
               personal injuries to the plaintiff.
       41.     That as a direct and proximate result of the aforesaid collision, the plaintiff
               suffered great physical harm and injury, including past, present and future pain
               and suffering, medical expenses, mental anguish and impairment from being
               knocked about within her motor vehicle.
       42.     That the defendant, MDS Haulers, LLC, was negligent, grossly negligent, willful
               and wanton in one or more of the following particulars to wit:
               a.      In negligently entrusting a commercial motor vehicle to its company
                       drivers notwithstanding the unfitness, incompetence and unsuitability of
                       its drivers, including Stanley Eugene Smith, to safely operate a
                       commercial motor vehicle during the course and scope of his employment,
                       including Stanley Eugene Smith, thereby creating a hazardous condition to
                       members of the public on public roadways, thus creating an unreasonably
                       dangerous condition for the plaintiff; and
               b.      In failing to use the degree of care and caution that a reasonable and
                       prudent company would have used under the circumstances then and there
                       prevailing.
               All or one of which was the direct and proximate cause of the injuries sustained
               by the plaintiff.
       43.     That the plaintiff is informed and believes that she is entitled to judgment against
               the defendant, MDS Haulers, LLC, for actual and punitive damages in an amount
               to be determined by the trier of fact.
       WHEREFORE, the plaintiff prays for judgment against the defendant, MDS Haulers,
LLC, for actual and punitive damages in an amount to be determined by the trier of fact, for the
cost of this action and for such other and further relief as this court may deem just and proper.

                                                     9
  3:21-cv-02708-MGL      Date Filed 08/23/21       Entry Number 1-1         Page 10 of 12




                                                                                               ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
                           COUNT V
MDS HAULERSM, LLC NEGLIGENT TRAINING AND SUPERVISION OF STANLEY
                        EUGENE SMITH

    44.   That the plaintiff re-alleges and incorporates by reference paragraphs 1-5 as if
          fully and completely set forth herein.
    45.   That at all times material to this action, the defendant driver, Stanley Eugene
          Smith, was under dispatch for and under the direction, supervision and control of
          the defendant, MDS Haulers, LLC, and was otherwise an agent of MDS Haulers,
          LLC.
    46.   That the defendant, MDS Haulers, LLC, had a duty of care to protect members of
          the public from unreasonable harm and injury by adequately train and supervising
          company drivers in the safe operation of a commercial motor vehicle in
          furtherance of company business.
    47.   That the defendant, MDS Haulers, LLC, breached its duty of care in failing to
          adequately train and adequately supervise its company drivers, including Stanley
          Eugene Smith, in the safe operation of a commercial motor vehicle in furtherance
          of company business.
    48.   That as a direct and proximate result of the corporate defendant's negligence in
          failing to train and/or inadequately training and supervising its company drivers,
          including Stanley Eugene Smith, a motor vehicle wreck occurred involving the
          plaintiff and Stanley Eugene Smith which caused certain personal injuries to the
          plaintiff.
    49.   That as a direct and proximate result of the aforesaid collision, the plaintiff
          suffered great physical harm and injury, including past, present and future pain
          and suffering, medical expenses, mental anguish and impairment from being
          knocked about within her motor vehicle.
    50.   That the defendant, MDS Haulers, LLC, was negligent, grossly negligent, willful
          and wanton in one or more of the following particulars to wit:
          a.      In negligently failing to properly take affirmative action to supervise,
                  monitor and instruct its company drivers including, Stanley Eugene Smith,
                  in the safe operation of a commercial motor vehicle thereby creating a


                                            10
    3:21-cv-02708-MGL         Date Filed 08/23/21       Entry Number 1-1        Page 11 of 12




                                                                                                        ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
                       hazardous condition to members of the public on public roadways, thus
                       creating an unreasonably dangerous condition for the plaintiff;
               b.      In negligently failing to train and/or inadequately training its company
                       drivers including, Stanley Eugene Smith, in the operation of a commercial
                       motor vehicles to protect the health and safety of the public using public
                       highways, including the plaintiff;
               c.      In negligently failing to have sufficient corporate policies and/or failing to
                       follow its own corporate policy(ies) regarding safety and the safe
                       operation of a commercial motor vehicle in furtherance of company
                       business;
               d.      In negligently engaging in a mode of operations when the corporate
                       defendant knew, or should have known, that said mode of operations
                       would result in the existence of an unreasonably dangerous condition to
                       the general public on public roadways, including the plaintiff; and
               e.      In failing to use the degree of care and caution that a reasonable and
                       prudent company would have used under the circumstances then and there
                       prevailing.
               All or one of which was the direct and proximate cause of the injuries and
               damages sustained by the plaintiff.
       51.     That the plaintiff is informed and believes that she is entitled to judgment against
               the defendant, MDS Haulers, LLC, for actual and punitive damages in an amount
               to be determined by the trier of fact.
        WHEREFORE, the plaintiff prays for judgment against the defendant, MDS Haulers,
LLC, for actual and punitive damages in an amount to be determined by the trier of fact, for the
cost of this action and for such other and further relief as this court may deem just and proper.




                                                 11
    3:21-cv-02708-MGL      Date Filed 08/23/21   Entry Number 1-1   Page 12 of 12




                                                                                    ELECTRONICALLY FILED - 2021 Jul 20 12:52 PM - RICHLAND - COMMON PLEAS - CASE#2021CP4003592
                                        STANLEY LAW GROUP


                                        /s/Mark B. Stanley
                                        Mark B. Stanley
                                        S.C. Bar No.: 101587
                                        H. Ronald Stanley
                                        Breon C.M. Walker
                                        Attorneys for Plaintiff
                                        1418 Park Street
                                        Post Office Box 7722
                                        Columbia, South Carolina 29202
                                        Telephone: (803) 799-4700
                                        Fax: (803) 799-3036
                                        Email: mbstanley@stanleylawsc.com
                                        Email: bwalker@stanleylawsc.com




Columbia, South Carolina

Dated: July 20, 2021




                                          12
